Citation Nr: 0932015	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-17 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased disability rating for a service-
connected cervical spine disability, currently evaluated 30 
percent disabling.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1976 to August 1979.  

Service connection for a cervical spine disability was 
granted in a June 1986 rating decision; a 20 percent 
disability rating was assigned.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado which continued the 20 percent disability 
rating.  In September 2008, the RO increased the assigned 
rating to 
30 percent disabling, effective August 20, 2008.  See the 
September 24, 2008 supplemental statement of the case (SSOC).  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Denver 
RO in April 2009.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

After the April 2009 hearing, the Veteran submitted 
additional evidence directly to the Board, accompanied by a 
written waiver of consideration of such evidence by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2008).

Clarification of issue on appeal

As was noted above, in September 2008, the RO increased the 
Veteran's disability rating to 30 percent, effective August 
20, 2008.  During the April 2009 hearing, the Veteran's 
representative indicated that the Veteran was "looking for 
greater entitlement prior to August 20th of '08 and a greater 
entitlement after . . . August 20th of '08."  See the April 
2009 hearing transcript, page 3.  

The Board is obligated to determine whether an increased 
disability rating may be awarded for the period starting one 
year prior to the date of the claim forward.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also 
38 C.F.R. § 3.400(o) (2008).  This will be discussed as part 
of the Board's analysis below, at pages 
et seq.  Thus, the Board will in fact consider whether a 
higher disability rating may be assigned from May 2004 
forward.

It is unclear whether the Veteran's representative is 
requesting something other than a Hart analysis, such as an 
earlier effective date for service connection.  If so, this 
must be pled with specificity at the RO.  In that connection, 
the Board notes that the United States Court of Appeals for 
Veterans Claims (the Court) has held in Rudd v. Nicholson, 20 
Vet. App. 296 (2006), that there is no "freestanding" 
earlier effective date claim which may be raised at any time.    

Issues not on appeal

In the above-referenced March 2006 rating decision, the RO 
also continued a previously assigned 20 percent disability 
rating for service-connected right trapezius strain with 
radiculopathy.  After perfecting an appeal as to that issue 
in May 2007, the Veteran withdrew her claim in an April 2009 
statement submitted directly to the Board.  See the Veteran's 
April 23, 2009 Statement in Support of Claim; see also the 
April 2009 hearing transcript, pages 2 and 3.  Accordingly, 
that issue is no longer in appellate status.  See 38 C.F.R. 
§ 20.204 (2008).  

In the March 2006 rating decision, the RO also denied the 
Veteran's claim of entitlement to service connection for 
fibrosis in the upper and lower cervical spine.
In an April 2007 rating decision, the RO granted the 
Veteran's service connection claim for fibromyalgia [claimed 
as fibrosis]; a 20 percent disability rating was assigned.  
This rating was subsequently increased to 40 percent 
disabling in a September 2008 rating decision.  The Veteran 
has not disagreed with those decisions.  These matters are 
not in appellate status.

Referred issues

In a statement sent directly to the Board, the Veteran 
indicated, in essence, that he could not work due to her 
service-connected spine disability.  See the Veteran's April 
23, 2004 Statement in Support of Claim.  It appears that the 
Veteran has made an informal claim of entitlement to total 
disability based upon individual unemployability due to 
service-connected disabilities (TDIU).  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  This matter is 
referred to the RO for appropriate action.

Additionally, the Veteran has asserted that she experiences 
headaches every day, which can get "very severe" with 
"shooting" pain.  See the April 2009 hearing transcript, 
pages 8 and 9.  The Veteran appears to be raising a claim of 
entitlement to service connection for headaches as secondary 
to her cervical spine disability.  Accordingly, this issue is 
also referred to the RO for appropriate action.                 
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO].


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the Veteran's service-connected cervical spine disability is 
manifested by pain and limitation of motion.  The measured 
range of forward flexion during an August 2008 VA examination 
was 15 degrees.

2.  The medical and other evidence of record indicates that 
the Veteran has not experienced any incapacitating episodes 
requiring bed rest within the last 12 months due to her 
cervical spine disability.

3.  The competent medical evidence does not show that the 
Veteran's service-connected cervical spine disability is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for the Veteran's service-connected cervical spine 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

2.  Application of extraschedular provisions is not warranted 
in this case. 
38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that her service-connected cervical 
spine disability warrants a higher disability rating than the 
currently-assigned 30 percent.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West Supp. 2009);                see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Veteran was informed of the evidentiary requirements to 
substantiate a claim for an increased disability rating in a 
letter from the AMC dated June 6, 2005, including evidence 
showing that "your service-connected condition has gotten 
worse."

Crucially, the Veteran was informed of VA's duty to assist 
her in the development of her claim and advised of the 
provisions relating to the VCAA in the June 2005 letter.  
Specifically, the Veteran was advised in the letter that VA 
is responsible for obtaining relevant records from any 
Federal agency, to include VA Medical Centers or the Social 
Security Administration (SSA).  The letter also indicated 
that a VA medical examination would be scheduled if necessary 
to adjudicate her claim.  The June 2005 letter additionally 
informed the Veteran that VA would make reasonable efforts to 
obtain evidence held by non-Federal agencies, to include 
records from State or local governments, private doctors and 
hospitals, or current or former employers.  Included with the 
letter was a copy of VA Form 21- 4142, Authorization and 
Consent to Release Information. 

The June 2005 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  

The Veteran was provided with the "give us everything you've 
got" language contained in 38 C.F.R. § 3.159(b) in the June 
2005 letter, page 3.  However, the Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.              See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments [which 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008], among other things, removed the 
notice provision requiring VA to request the veteran to 
provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).



There have been two significant Court decisions concerning 
the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in a March 20, 2006 letter from the RO.  The letter 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter advised 
the Veteran as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the March 2006 
letter from the RO. 
The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of her 
claim in March 2006.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the March 2006 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claim was readjudicated in an April 2007 statement of the 
case (SOC), and in July 2008 and September 2008 supplemental 
statements of the case (SSOCs).  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) [a timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim].  The Veteran has pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the Veteran in the timing of the VCAA notice.

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

The Board finds that a June 6, 2008 letter to the Veteran 
specifically referenced Vazquez-Flores v. Peake and advised 
her that a disability rating "can be changed if your 
condition changes," and "we will assign a rating from 0 to 
as much as 
100 percent," depending on the disability involved.  In 
addition, the RO invited evidence that would demonstrate 
limitations in the Veteran's daily life and work, and gave 
notice of the specific schedular criteria used to rate her 
cervical spine disability through the use of diagnostic 
codes, specifically Diagnostic Codes 5235 to 5243, indicating 
the General Rating Formula for Diseases and Injuries of the 
Spine.

Accordingly, the Board finds that the Veteran has received 
appropriate VCAA notice as contemplated by the Court in 
Vazquez-Flores.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the Veteran's VA and 
private treatment records.  Additionally, the Veteran was 
provided with VA examinations in July 2005 and August 2008.  
The reports of these examinations reflect that each examiner 
reviewed the Veteran's past medical history, recorded her 
current complaints, conducted an appropriate physical 
examination and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the examinations are adequate 
for rating purposes.                See 38 C.F.R. § 4.2 
(2008).  The Veteran and his representative have not 
contended otherwise.

The Veteran's representative has requested that a more 
current MRI be taken of the Veteran's cervical spine.  See 
the April 2009 hearing transcript, page 7.  

The Board believes that the evidence currently of record is 
sufficient to rate the Veteran's cervical spine disability.  
More specifically, the medical evidence of record includes 
current assessments of the Veteran's cervical spine range of 
motion, and of the presence and frequency of any 
incapacitating episodes related to the Veteran's cervical 
spine disability.  See the August 2008 and July 2005 VA 
examiners' reports respectively.  Accordingly, the Veteran's 
VA claims folder already includes the specific information 
necessary to rate the Veteran's cervical spine disability 
under the current spine regulations located at 38 C.F.R. 
§ 4.71a, discussed below.  A remand to obtain further medical 
evidence in the form of an MRI report is not necessary.  As 
the Court has stated: "VA's . . . . 'duty to assist' is not 
a license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim."   See Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).  

The Board notes that at the April 2009 hearing, the 
undersigned VLJ afforded the Veteran an additional 60 days to 
supplement the record with "[a]nything [she] can think of 
that might help [her] case."  See the April 2009 hearing 
transcript, page 15.  If the Veteran felt the medical 
evidence of record did not adequately represent the current 
state of her cervical spine disability, she was free to 
submit additional evidence to the contrary.  

The Board further observes that all due process concerns have 
been satisfied.                   See 38 C.F.R. § 3.103 
(2008).  The Veteran has retained the services of a 
representative, and she has been accorded the opportunity to 
present evidence and argument in support of her claim.  She 
testified before the undersigned VLJ at a personal hearing at 
the RO in April 2009.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Specific rating criteria

The applicable rating criteria for the spine, found at 38 
C.F.R. § 4.71a, were amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
Veteran's increased rating claim was filed in May 2005, 
subsequent to these changes.  Accordingly, only the amended 
criteria will be employed in the adjudication of this claim.

Under the current criteria, the Veteran's service-connected 
cervical spine disability can be rated under the General 
Rating Formula for Diseases and Injuries of the Spine or the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.



(i.)  General Rating Formula for Diseases and Injuries of the 
Spine

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine. 

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2008).

(ii.) Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes

A 60 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

A 40 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

A 20 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  38 C.F.R. § 4.45 (2008).

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 5243 [intervertebral disc syndrome].  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's cervical spine disability, namely "cervical 
degenerative joint and disk disease, with increasing pain and 
radicular symptoms," and "cervical spondylosis" is 
currently rated 30 percent disabling under Diagnostic Code 
5243 [intervertebral disc syndrome].  See the August 2008 VA 
examiner's report, page 3; see also the December 2007 private 
radiological report of Dr. M.A.S.  

The evidence of record indicates that the Veteran has 
radicular type symptoms of pain and numbness in the upper 
extremities resulting from the degenerative disc disease of 
the cervical spine.  She has been separately service-
connected for radiculopathy of the left upper extremity as 
due to her cervical spine disability, and for a right 
trapezius strain with radiculopathy as due to her cervical 
spine disability.  

Based on the demonstrated neurological symptomatology, the 
Board finds that application of Diagnostic Code 5243 is most 
appropriate, and will rate the Veteran under both the General 
Rating Formula for Diseases and Injuries of the Spine and the 
Formula for Rating Intervertebral Disc Syndrome, and will 
apply the higher rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, Note (6).  

The Board notes in passing that rating the Veteran under 
Diagnostic Code 5003 [arthritis] instead of Diagnostic Code 
5243 would not avail the Veteran, because Diagnostic Code 
5003 requires that arthritis be rated based on limitation of 
motion of the spine under the General Rating Formula for 
Diseases and Injuries of the Spine alone, as opposed to being 
rated under both the General Formula and the Formula for 
Rating Intervertebral Disc Syndrome as is now the case. 

Schedular rating 

(i.) General Rating Formula for Diseases and Injuries of the 
Spine

The Veteran's cervical spine disability is currently rated 30 
percent disabling.  
To warrant a higher rating under the General Rating Formula, 
unfavorable ankylosis of the entire cervical spine must be 
shown.  

The Veteran has not exhibited ankylosis of the cervical 
spine.  Ankylosis is the immobility and consolidation of a 
joint due to disease, injury or surgical procedure. See Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  On examination in August 2008, 
the Veteran was able to forward flex the cervical spine to 15 
degrees, extend it to 15 degrees, bilaterally flex it by 5 
degrees and rotate it 5 degrees bilaterally.  Because the 
Veteran is able to move her neck joint, by definition, it is 
not immobile.  Therefore, ankylosis is not shown.

Accordingly, the current schedular criteria do not allow for 
the assignment of a rating higher than 30 percent under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

 (ii) Formula for Rating Intervertebral Disc Syndrome

As noted above, in order to warrant an increased disability 
rating greater than 30 percent under the Formula for Rating 
Intervertebral Disc Syndrome, the evidence must show that the 
Veteran's spine disability has been productive of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  As 
noted in the schedular criteria, an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.

The Board notes that the Veteran has not complained of 
incapacitating episodes due to her spine disability.  
Moreover, the medical evidence does not indicate, and the 
Veteran does not allege, that she has been prescribed bed 
rest by a physician based on incapacitating episodes in the 
past year.  The August 2008 VA examiner pertinently noted 
that the Veteran "has had no incapacitating episodes of bed 
rest ordered by a physician in the past year."  

Accordingly, an increased disability rating greater than the 
currently assigned 30 percent is not warranted under the 
Formula for Rating Intervertebral Disc Syndrome as well.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown,       6 Vet. 
App. 259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 Vet. App. 
225 (1993). 

Note (1) under the General Rating Formula for Diseases and 
Injuries of the Spine states that "any associated objective 
neurologic abnormalities" are to be evaluated separately 
under an appropriate diagnostic code.

The Veteran has complained that her pain and numbness will 
radiate into both of her upper extremities as a result of her 
cervical spine disability.  See the April 2009 hearing 
transcript, pages 4 and 5.  The RO in fact has already 
separately compensated radiculopathy of the right and left 
upper extremities associated with the Veteran's service-
connected degenerative disc disease of the cervical spine 
under Diagnostic Code 8513.  

The medical evidence of record does not disclose any distinct 
disabilities associated with the Veteran's service-connected 
cervical spine disability which have not already been 
separately rated by the RO.



DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the Veteran's cervical spine 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under the current schedular criteria, as explained above, a 
higher schedular rating is not available in the absence of 
unfavorable ankylosis.  The medical and other evidence of 
record, including most recent August 2008 VA examination 
report, does not suggest that any loss of function caused by 
pain amounts to immobility of the lumbar spine.  Indeed, the 
August 2008 examiner specifically noted "no additional 
losses of range of motion are observed for the cervical spine 
due to painful motion, weakness, impaired endurance, 
incoordination, or instability."     See the August 2008 VA 
examiner's report, page 3.  

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45.

Hart considerations

As noted above, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  In 
reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  

Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  The 
Veteran filed her claim for an increased disability rating 
for her service-connected cervical spine disability in May 
2005.  The question to be answered by the Board, therefore, 
is whether any different rating should be assigned for the 
relevant time period under consideration, May 2004 to the 
present.  

The RO has rated the Veteran's cervical spine disability 20 
percent disabling from March 1986 to August 2008.  As noted 
above, in September 2008 the RO increased the Veteran's 
disability rating to 30 percent effective August 20, 2008, 
which is the date of the Veteran's most recent VA 
examination.   

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's cervical 
spine disability became severe enough to warrant a rating in 
excess of 20 percent at any time from May 2004 to August 20, 
2008.  Indeed, it does not appear that the Veteran's 
symptomatology became worse from May 2004 until the August 
20, 2008 VA examination, at which point the Veteran exhibited 
a decreased range of cervical spine motion which allowed for 
the assignment of an increased disability rating, from 
20 percent to 30 percent, under the General Rating Formula.  

Specifically, from May 2004 to August 2008, the Veteran's 
documented cervical spine ranges of motion were more 
appropriately aligned with the criteria warranting his 20 
percent rating, as shown by the following chart: 


Forwar
d 
flexio
n
Extens
ion
Left 
latera
l 
flexio
n
Right 
latera
l 
flexio
n
Left 
latera
l 
rotati
on
Right 
later
al 
rotat
ion
Combin
ed
Normal
0-45
0-45
0-45
0-45
0-80
0-80
340 
degree
s
April 
2005 
Privat
e Exam 
of Dr. 
G.J.B.
0-53
0-40
0-41
0-40
0-74
0-68
316 
degree
s
July 
2005 
VA 
Exam
0-55
0-35
0-30
0-35
0-35
40
230 
degree
s
March 
13, 
2006 
VA 
treatm
ent 
record
Not 
taken
Not 
taken
0-40
0-20
0-40
0-20

August 
2008 
VA 
Exam
0-15
0-15
0-5
0-5
0-5
0-5
50 
degree
s

Although the range of motion of the Veteran's cervical spine 
became more limited over time, it was not severe enough to 
warrant a 30 percent disability rating until August 2008.  

The Veteran does not meet the criteria for a rating higher 
than the currently assigned 30 percent under the General 
Formula at any time under consideration.  
As has been discussed above, her cervical spine is not, and 
has not been, ankylosed.   

With respect to incapacitating episodes, the July 2007 VA 
examiner specifically noted that during the preceding 12 
months, the Veteran had at least three incapacitating 
episodes of neck pain requiring bed rest: "Three days in 
October 2004," one week "during the Christmas season in 
2004," and "about a week" in March 2005.  See the July 
2007 VA examiner's report, page 1.  In total, the Veteran 
required approximately two and a half weeks of bed rest from 
October 2004 to March 2005.  Such is congruent with the 
assignment of a 20 percent disability rating under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes during that time period.  

Crucially, the Veteran has not complained of additional 
episodes requiring bed rest prescribed by a physician, and 
the August 2008 VA examiner specifically indicated that there 
were none within the last 12 months.  See the August 2008 VA 
examiner's report, page 2.  Accordingly, the RO's assigned 
rating of 20 percent from March 2004 to August 2008, and 30 
percent from August 2008 and all times thereafter is 
congruent with the Veteran's symptomatology during both 
respective time periods.  

Therefore, staged ratings are not warranted in this case.  

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                      See 
also VAOPGCPREC 6-96.  However, the Board can address the 
matter of referral of a disability to appropriate VA 
officials for such consideration.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected cervical spine disability.  The medical evidence 
fails to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be appropriate.  
In fact, as discussed in detail above, the symptomatology of 
the Veteran's disability, principally limitation of motion, 
is specifically contemplated under the appropriate ratings 
criteria.  Accordingly, the Board finds that the Veteran's 
disability picture has been contemplated by the ratings 
schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.                 
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his cervical spine disability; in fact, 
it does not appear that the Veteran has been hospitalized at 
all for this disability during the appeal period.

With respect to employment, the Veteran has indicated that 
she retired from her correctional supervision job in 2006 
because of her neck pain.  See the April 2009 hearing 
transcript, page 14; see also the August 2008 VA examiner's 
report, page 1.  Indeed, the Veteran's daily attendance 
record [submitted in June 2009] shows sporadic absences from 
work from January 2005 to August 2006.  

The Board does not in any way disagree that the Veteran's 
service-connected cervical spine disability prevents her from 
engaging in some activities related to her occupation.  The 
Board believes, however, that the symptomatology associated 
with the service-connected cervical spine disability, alone, 
is appropriately compensated via the 30 percent rating which 
is currently assigned.  Crucially, the Veteran is separately 
service connection for radiculopathy of both upper 
extremities, with 
20 percent disability ratings assigned for each extremity.  
In addition, she is service connected for fibromyalgia 
associated with the service-connected cervical spine 
disability, with a 40 percent disability rating assigned.  
This, all of the effects of the cervical spine disability are 
rated 80 percent disabling.  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the 
Veteran's cervical spine disability for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for a disability rating 
greater than 30 percent for the Veteran's service-connected 
cervical spine disability are not met.  A preponderance of 
the evidence is against the claim.  Therefore, the benefit 
sought on appeal is denied.


ORDER

Entitlement to an increased disability rating in excess of 30 
percent for a service-connected cervical spine disability is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


